Civil action to recover damages for alleged breach of contract in the sale, delivery and installation of a heatrola.
Upon denial of liability and issues joined, the jury returned a verdict in favor of defendant. From judgment thereon the plaintiffs appeal, assigning as error the failure of the court, in charging the jury, to declare and explain the law arising upon the evidence in the case as required by C. S., 564.
The appellants' assignment of error is not sustained by the record. Hence, the verdict and judgment will be upheld.
No error. *Page 819